DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, “at least either of the heat-resistance polymer films” renders antecedent basis unclear.  Did Applicant intend to recite “at least either of the at least two heat-resistance polymer films”?
Also regarding the last phrase of claim 3, “in advance” is a dangling modifier and thus it is unclear what step or steps are being modified in advance of what other steps, rendering the claim unclear.
Regarding claims 5 and 7, the phrase “to films when the films are wound” renders antecedent basis unclear as to whether Applicant is referring to the “at least two heat-resistant polymer films” of claim 1 or to other films.

Regarding claims 6 and 8, the phrase “in a heat-resistant polymer film” renders antecedent basis unclear.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative rendered obvious under 35 U.S.C. 103  by Fukushi, US 5,656,121 (hereafter Fukushi).

Fukushi discloses a heat-resistant polymer film laminate that includes fluorine-containing polymers described by Fukushi as having high thermal stability and usefulness at high temperatures (col. 1, lines 12-20).  According to Fukushi a method of increasing adhesion of such polymers with other polymers, such as polyamides and polyimides (also heat-resistant polymers) is by coating a composition of an aliphatic di- or polyamine onto at least one of the layers (col. 2, lines 25-63).
Fukushi at Example 1, column 5, lines 10-31 describes forming a structure  in which at least two heat-resistant polymer films are laminated,  one of which being polyamide (nylon 12 film) and the other, a terpolymer of tetrafluoroethylene (TFE), hexafluoropropene (HFP) and vinylidene fluoride (VDF) (col.5, lines 10-31).   Prior to lamination, a 5% solution of hexamethylene diamine (HMDA) that has a boiling point of 205°C (see attached “Molecule of the Week Archive – Hexamethylenediamine,” October 1, 2018; ACS.ORG; https://www.acs.org/content/acs/en/molecule-of-the-week/archive/h/hexamethylenediamine.html) (i.e., a compound having two amino groups and a boiling point of 250°C or less), is applied to the polyamide film (col. 5, lines 10-16), thus sandwiching the HMDA between the other two films.  The resulting composite was heated at 177°C (falling within the recited range of 40°C to 180°C) to bond the films (col.5, lines 24-27).  

Although Fukushi does not explicitly disclose the recited wherein there is an amide bond derived from the organic compound, the discovery of a previously unappreciated property or scientific explanation for the prior art’s functioning does not render an old composition patentably new to the discoverer.  MPEP 2112.I.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  MPEP 2112.III. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.  MPEP 2112.III.
In this instance, if not anticipated, Fukushi renders claim 1 obvious because the claimed and prior art products are identical or substantially identical and provide the same advantage of a multi-layer film useful at high temperatures.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Claim Rejections - 35 USC § 103
Claims 2- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi in view of Yamamoto et al., US 2001/0055691 (hereafter Yamamoto).

Regarding claim 2, Fukushi teaches a method for producing a heat-resistant polymer film laminate that includes fluorine-containing polymers described by Fukushi as having high thermal stability and usefulness at high temperatures (col. 1, lines 12-20).  According to Fukushi a method of increasing adhesion of such polymers with other polymers such as polyamides and polyimides is by coating a composition of an aliphatic di- or polyamine onto at least one of the layers (col. 2, lines 25-63).
Fukushi at Example 1, column 5, lines 10-31 describes forming a structure  in which at least two heat-resistant polymer films are laminated,  one of which being polyamide (nylon 12 film) and the other, a terpolymer of tetrafluoroethylene (TFE), hexafluoropropene (HFP) and vinylidene fluoride (VDF) (col.5, lines 10-31).   Prior to lamination, a 5% solution of hexamethylene diamine (HMDA) that has a boiling point of 205°C (see attached “Molecule of the Week Archive – Hexamethylenediamine,” October 1, 2018; ACS.ORG; https://www.acs.org/content/acs/en/molecule-of-the-week/archive/h/hexamethylenediamine.html) (i.e., a compound having two amino groups and a boiling point of 250°C or less), is applied to the polyamide film (col. 5, lines 10-16), thus sandwiching the HMDA between the two films.  The resulting composite is heated at 177°C (falling within the recited range of 40°C to 180°C) to bond the films (col.5, lines 24-27).  

 Fukushi is silent as to preparing its composite by performing a step of winding the two polymer films and then subjecting the multilayer wound roll to heat treatment.  
	Yamamoto teaches the making of rolls of webs, both of multi-layer polymer films and also of metal film/polymer films (Abstract).  Yamamoto teaches the use of polyimide films with good high temperature resistance for applications such as the manufacture of flexible printed circuit boards, or as a carrier tape for tape-automated-bonding (para [0002]).   In particular, Yamamoto teaches that a multi-layered polyimide composite film (i.e., a heat-resistant composite polymer film) is formed by a method that includes heating the roll of composite web to a temperature range of between 150°C and a glass transition temperature of a thermoplastic aromatic polyimide cover film, the films being laminated by such process exhibiting a low heat shrinkage ratio (para [0011]).  Additionally, Yamamoto teaches heating a roll of a web comprising a polyimide composite film and a metal film, also exhibiting low shrinkage (paras [0012]-[0013]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Fukushi to perform such method by roll forming the polymer films and then heating the roll to laminate the films, for the advantage taught in Yamamoto of low heat shrinkage and also for the advantage of bonding the multi-layer film to other structures, such as metal foils, also taught by Yamamoto, particularly advantageous for applications such as the manufacture of flexible printed circuit boards and as a carrier tape for tape-automated bonding.  

	Regarding the claim 3 recitation of treating with the organic compound “in advance,” please see the Section 112 rejection above.  On the merits, please see the discussion in the rejection of claim 2 above of the Fukushi teaching of applying HMDA to the polyamide film prior to (i.e., in advance of) the sandwiching of the polyamide film to the fluoropolymer film (col. 5, lines 10-16).

	Regarding the claim 4 recitation of applying the organic compound to a bonding surface of at least either of the at least two heat-resistant polymer films, see the discussion in the rejection of claim 2 above of the Fukushi teaching of applying HMDA to the polyamide film (col. 5, lines 10-16).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi in view of Yamamoto as applied to respective claims 2 and 4, and further in view of Fujihara et al., US 2007/0221096 (hereafter Fujihara).
Regarding both claims 5 and 7, Fukushi in view of Yamamoto is silent as to the recitation of wherein a tension applied to films when the films are wound in the roll shape is 0.001 N/cm to 12 N/cm.
Fujihara, like Yamamoto, teaches using a polyimide film to provide a flexible metal/polymer laminate (Abstract).  Fujihara teaches that tension may be placed on its unfinished gel film using loading rollers (para [0114]).  Fujihara teaches its polyimide film may be combined with other layers to form a laminate (para [0118]).  Fujihara teaches an example wherein a tension of 0.4N/cm (falling within the recited range) is applied to a polyimide film to prepare a flexible metal-clad laminate ((para [0139]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Fukushi/Yamamoto to provide the laminated film of Fukushi/Yamamoto, in wound form at a tension taught in Fujihara, particularly if used for further laminating with a metal film, as an adequate, predictable, film tension to result in a desired film/metal laminate. It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushi in view of Yamamoto as applied to claim 2, and further in view of Bito et al., US 2009/0269597 (hereafter Bito).
Regarding the claim 6 recitation of wherein a water content in a heat- resistant polymer film before being subjected to the heat treatment is in a range of 0.5% to 4.0% by mass, Fukushi in view of Yamamoto is silent.
Bito, that teaches a heat-resistant polyimide resin useful in metal-clad laminate applications (Abstract and paras [0001]-[0002]), further teaches that problems including blanching and blistering occurring in metal-clad laminates, are due primarily to the water content of the polyimide (para [0008]).  Although Bito does not discuss specific values of water retention, Bito teaches a coefficient of water absorption of not more than 2.5% (claim 2). 
In view of the teachings of Bito, the examiner finds it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to keep the water content in the laminate of Fukushi/Yamamoto (that may include polyimide) to as low as possible to avoid problems such as blanching and blistering when laminating to a metal, thus to the range recited or overlapping with the range recited in claim 6.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushi in view of Yamamoto and Fujihara as applied to claim 7, and further in view of Bito.
Regarding the claim 8 recitation of wherein a water content in a heat- resistant polymer film before being subjected to the heat treatment is in a range of 0.5% to 4.0% by mass, Fukushi in view of Yamamoto and Fujihara is silent.
Bito, that teaches a heat-resistant polyimide resin useful in metal-clad laminate applications (Abstract and paras [0001]-[0002]), further teaches that problems including blanching and blistering occurring in metal-clad laminates, are due primarily to the water content of the polyimide (para [0008]).  Although Bito does not discuss specific values of water retention, Bito teaches a coefficient of water absorption of not more than 2.5% (claim 2). 
In view of the teachings of Bito, the examiner finds it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to keep the water content in the laminate of Fukushi/Yamamoto/Fujihara (that may include polyimide) to as low as possible to avoid problems such as blanching and blistering when laminating to a metal, thus to the range recited or overlapping with the range recited in claim 8.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746